Citation Nr: 1038460	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  05-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a prior rating decision of a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In December 2008, the Veteran testified before the Board.  A 
transcript of that hearing has been associated with the claims 
file.  

This appeal was previously presented to the Board in March 2009, 
at which time this issue was remanded for additional development.  
It has now been returned to the Board.  The required development 
has been completed and this case is appropriately before the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran has been granted service connection for 
degenerative disc disease of the lumbosacral spine, with a 60 
percent disability rating.  This represents his only service-
connected disability.  

2.  Competent evidence has not been presented establishing that 
the Veteran's service-connected disability, in and of itself, 
renders him unable to secure and maintain gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based 
on individual unemployability due to service-connected disability 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the 
development of his claim, has notified him of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist him.  In October 2002, November 
2005, March 2006, October 2007, March 2009, and May 2009 letters, 
the Veteran was notified of the information and evidence needed 
to substantiate and complete the claims on appeal.  Additionally, 
the March 2006 letter provided him with the general criteria for 
the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the September 2003 adverse determination on 
appeal; thus, no timing issue exists with regard to the notice 
provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  That case, however, was overruled by the U.S. Court 
of Appeals for the Federal Circuit, and is no longer binding on 
the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  VA 
has also attempted to obtain pertinent medical records from the 
Social Security Administration (SSA).  See Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).  In a March 2009 response, however, the SSA stated 
the medical records related to the Veteran's claim for Social 
Security Disability benefits were no longer available.  The 
Veteran was so informed via a May 2009 letter.  

He has also been afforded VA medical examinations on several 
occasions, most recently in June 2009.  The Board notes that the 
VA examination reports contain sufficiently specific clinical 
findings and informed discussion of the pertinent history and 
clinical features of the disability on appeal and are adequate 
for purposes of this appeal.  In December 2008, the Veteran was 
afforded the opportunity to testify before the Board.  The Board 
is not aware, and the Veteran has not suggested the existence of, 
any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by any failure of VA in its duties to notify and 
assist him, and that any such violations could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of his claim at this time is 
warranted.  

The Veteran seeks a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  A 
Veteran may be awarded a TDIU upon a showing that he is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not to 
his age or the impairment caused by any non-service- connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a 
Veteran is unemployable by reason of his or her service-connected 
disabilities, but they fail to meet the percentage standards set 
forth in § 4.16(a), TDIU claims should be submitted to the 
Director, Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from 
assigning a TDIU rating on an extraschedular basis in the first 
instance.  Instead, the Board must refer any claim that meets the 
criteria for referral for consideration of entitlement to TDIU on 
an extraschedular basis to the Director, Compensation and Pension 
Service.  

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
Veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  

In determining whether the Veteran is entitled to a TDIU, neither 
his non-service-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Veterans Court has held that the central inquiry in determining 
whether a Veteran is entitled to a total rating based on 
individual unemployability is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the Veteran, as 
a result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful occupation 
which is consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  

Recently, in Thun v. Peake, 22 Vet. App. 111 (2008), the Veterans 
Court determined that the threshold factor for extraschedular 
consideration is a finding by the RO or the Board that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010); VA 
Adjudication Procedure Manual pt. III, subpart iv, ch. 6, sec. 
B(5)(c).  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for this disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOPGCPREC 6-1996 (Aug. 16, 1996).  If the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, however, 
the RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms" (including 
marked interference with employment and frequent periods of 
hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case 
must be referred to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for completion of the 
third step - a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  

As an initial matter, the Board observes that the Court recently 
stated, in Rice v. Shinseki,:

[W]e hold that a request for TDIU, whether expressly 
raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but 
rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if a 
disability upon which entitlement to TDIU is based 
has already been found to be service connected, as 
part of a claim for increased compensation.  

Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court 
held in essence that a TDIU claim is also an implicit attempt to 
obtain an appropriate rating for service-connected disabilities.  
Rice at 453-55.  

The Veteran contends he is unable to work secondary to his 
service-connected disability of the lumbosacral spine.  The 
Veteran has been awarded service connection, with a 60 percent 
disability, for degenerative disc disease of the lumbosacral 
spine.  His combined rating is and has been 60 percent since 
September 11, 2002.  Based on these ratings, the Veteran meets 
the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

The Veteran had last worked full-time in approximately 1992.  He 
has a high-school education and has worked as a laborer and truck 
driver.  The Veteran filed a claim with the SSA for Social 
Security Disability benefits, but was not found to be 
unemployable for the time period in question, according to a 
March 2000 SSA decision.  

A VA general medical examination was afforded the Veteran in 
November 2005.  Along with his service-connected low back 
disability, he was also noted to have diagnoses of 
hypothyroidism, diabetes, hypertension, and interstitial 
cystitis.  In the opinion of the examiner, however, these 
disabilities did not prevent the Veteran from obtaining 
employment.  The examiner noted the Veteran was able to walk on 
his own in a normal fashion, and was not limited in his daytime 
activities.  

In support of his claim, the Veteran submitted a September 2005 
report from a private physician, N.D.K., M.D.  Dr. K., upon 
examination of the Veteran, diagnosed spondylolisthesis of the 
cervical and lumbosacral spine, as well as disc protrusions at 
several levels of the lumbosacral spine.  Dr. K. noted that the 
Veteran initially sustained a back injury during military 
service, when he fell aboard ship during a typhoon.  He was 
subsequently involved in several post-service incidents, 
including a construction bridge collapse and a motor vehicle 
accident, which resulted in permanent injuries.  Based on the 
Veteran's neck and low back disabilities, Dr. K. determined the 
Veteran was "100 percent permanent and totally disabled."  

In his December 2008 hearing, the Veteran reported a recent 
operation on his neck which resulted in decreases in strength and 
balance and limited his mobility and general functionality.  He 
stated that his spinal disorders required him to wear a neck 
brace and use a cane to walk, and prevented him from obtaining or 
sustaining gainful employment.  

Pursuant to the Board's March 2009 remand order, a VA orthopedic 
examination was afforded the Veteran in June 2009.  A September 
2009 addendum to the examination report confirms the VA examiner, 
a physician, reviewed the claims file in conjunction with the 
examination.  At the time of examination, the Veteran reported 
chronic low back pain, but stated he could walk up to two to 
three miles before pain forced him to rest.  Medication also 
provided partial relief of his low back pain.  He denied any 
constitutional symptoms related to his low back disability, 
including bowel or bladder dysfunction, weight loss, or malaise.  
Although the Veteran described his pain as constant, he did not 
report any incapacitating episodes.  On physical examination, the 
Veteran was not in acute distress, and had a normal gait and 
posture.  Range of motion testing indicated forward flexion to 80 
degrees, extension to 20 degrees, lateral flexion to 30 degrees 
bilaterally, and lateral rotation to 30 degrees bilaterally.  
Pain was reported at the extremes of all planes of motion.  No 
additional limitation of motion was reported due to such factors 
as pain, pain on use, loss of strength, incoordination, or 
fatigability, or with repetitive use.  The Veteran's spine was 
without spasm or ankylosis.  Sensation was intact to light touch 
in the upper and lower extremities, and muscle strength was 5/5.  
Reflexes were 1+ and symmetrical at the knees and ankles.  
Lasegue's sign was negative.  X-rays confirmed degenerative 
changes of the lumbosacral spine.  After reviewing the claims 
file and examining the Veteran, the VA examiner, a physician, 
stated the Veteran's low back disability did not preclude all 
forms of employment.  While his low back disability prevented 
heavy lifting and carrying, he remained able to walk, sit, and 
stand in a relatively normal manner.  He could also bend and flex 
his low back, and had no loss of fine or gross motor manipulation 
of his upper extremities.  Based on these findings, the examiner 
found the Veteran employable.  

The Veteran's VA outpatient treatment records have also been 
obtained.  The Veteran has consistently reported significant low 
back and neck pain which limits his mobility and ability to 
perform the activities of daily living.  A December 2005 clinical 
notation reflects the Veteran's reports of low back pain 
radiating into his right lower extremity, and radiculopathy of 
the lumbosacral spine was diagnosed.  His neuropathy of the lower 
extremities was described as mild.  A December 2007 neurological 
consultation noted the Veteran's chief complaint of weakness of 
the back, especially with sitting and kneeling.  The Veteran 
denied, however, any recent falls or injuries related to his low 
back, and described his low back pain as "well managed with 
medication."  He was noted to walk with a cane.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a TDIU.  
Although the Veteran does meet the schedular criteria for 
consideration for a TDIU, the competent evidence of record does 
not suggest he is unemployable from all forms of gainful 
employment due to his service-connected disabilities alone.  See 
38 C.F.R. § 4.16(a).  The Veteran has already been awarded a 60 
percent disability rating under Diagnostic Code (DC) 5293 (now 
recharacterized as DC 5243), for intervertebral disc syndrome.  
Such an award is warranted for incapacitating episodes having a 
total duration of at least 6 weeks during a 12 month period.  
38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 1.  A 
60 percent rating represents the maximum schedular evaluation 
available under DC 5243, and reflects a severe level of 
impairment.  

In the present case, the Board notes that on his most recent VA 
examination, of June 2009, the Veteran did not report any 
incapacitating episodes, and retained the ability to live and 
function independently.  Consideration of his low back disability 
under the General Rating Formula for Diseases and Injuries of the 
Spine also would warrant no greater than a 60 percent rating, as 
the Veteran did not have unfavorable ankylosis of the lumbosacral 
spine, or the functional equivalent thereof; according to the 
June 2009 VA examination report, the Veteran had at least some 
range of motion across all planes of motion.  Thus, the rating 
criteria contemplate the severity and symptomatology of the 
Veteran's service-connected degenerative disc disease of the 
lumbosacral spine.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
The medical evidence of record also does not present such an 
exceptional disability picture that the available schedular 
evaluation for the Veteran's service-connected low back 
disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  

In support of his claim, the Veteran has submitted the 
aforementioned September 2005 report from Dr. K.  Although Dr. K. 
determined the Veteran was "100 percent permanent and totally 
disabled," Dr. K. based this opinion in part on the Veteran's 
spondylolisthesis and degenerative changes of the cervical spine, 
which he further described as "very severe."  The Board notes 
that the Veteran has not been awarded service connection for a 
disability of the cervical spine; thus, such a disability may not 
be considered in determining whether a TDIU is warranted.  As Dr. 
K.'s opinion was based at least in part on a nonservice-connected 
disability, it is of limited probative value.  

In contrast, the VA examinations of November 2005 and June 2009 
both considered only the Veteran's service-connected disability 
of the lumbosacral spine.  According to these examination 
reports, the Veteran's low back disability did not prevent 
sedentary employment, and he was noted to be able to perform most 
activities of daily living.  In particular, the most recent VA 
examination report, of June 2009, noted that the Veteran was able 
to walk up to two miles, and had normal strength and sensory 
response of the upper and lower extremities.  He also had some 
range of motion of the lumbosacral spine, albeit limited.  
Overall, the Veteran was found not to be precluded from all forms 
of gainful employment due to his service-connected disability 
alone.  

The Veteran and his representative have asserted that the 
Veteran's service-connected low back disability prevent all forms 
of employment; however, as already noted, the Veteran was 
involved in several significant post-service incidents which 
resulted in additional injuries.  These included the collapse of 
a construction bridge, and being struck by a motor vehicle.  
Additionally, as laypersons, the Veteran and his representative 
are not capable of making medical conclusions; thus, their 
statements regarding causation are not competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  Orthopedic 
disorders, however, are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the lay statements therein cannot be accepted as 
competent medical evidence.  Overall, the preponderance of the 
evidence is against a finding that the Veteran's service-
connected disability, in and of itself, renders him unemployable.  

In conclusion, the preponderance of the evidence is against the 
award of a TDIU.  As a preponderance of the evidence is against 
the award of a total rating, the benefit-of-the-doubt doctrine is 
not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


